DETAILED ACTION
This action is in response to communications filed 12/17/2020:
Claims 1-15 are pending
Claim 15 is added
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10748519. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, the patent teaches a vehicle having an interior (claim 4, signal processing apparatus applied to a vehicle), the vehicle comprising:
an object located in the interior (claim 10, vehicle seat);
a first microphone located in the interior (claim 1, first input apparatus);
a first speaker located in the interior and configured to reproduce a sound (claim 1, first output apparatus);

a second speaker located on the object (claim 1, second output apparatus);
a control processing circuitry configured to perform operation and control processing for the vehicle (claim 1, signal processor);
a noise control circuitry configured to control a noise in the vehicle, the noise being different from the sound (claim 1, signal processor configured to generate a first noise reduction signal…and generate a second noise reduction signal);
an input circuitry configured to enable a user to manipulate the control processing circuitry to control the noise control circuitry (claim 11, mode setter); and
an in-vehicle network configured to connect the control processing circuitry and the noise control circuitry (claim 1, signal processor),
wherein the noise control circuitry is configured to:
generate a first noise reduction signal using an adaptive filter on a basis of a signal output from the first microphone, the first noise reduction signal to be output by the first speaker (claim 1, generate a first noise reduction signal using an adaptive filter on a basis of a signal output from a first input apparatus, and cause the generated first noise reduction signal to be output by a first output apparatus), and
generate a second noise reduction signal using a fixed feedback filter having a fixed feedback coefficient on a basis of a signal output from the second microphone, the second noise reduction signal to be output by the second speaker (claim 1, generate a second noise reduction signal using a feedback filter on a basis of a signal output from a second input apparatus, and cause the generated second noise reduction signal to be output by a second output apparatus).
The remaining independent and dependent claims can similarly rejected using one or more of the patent claims (whether alone or in combination).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the movement is a road noise or a wind noise” but fails to provide antecedent basis for “the movement.” The examiner believes that claim 9 should be dependent upon claim 8 instead of claim 1 as claim 8 recites “a movement.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US20160284337) in view of Asao et al (US20110222698, hereinafter “Asao”; previously cited in parent application).
Regarding claim 1, Inoue teaches a vehicle having an interior (Fig. 1, vehicle with interior), the vehicle comprising: 
an object located in the interior (Fig. 1, interior of vehicle comprises of seats); 
a first microphone located in the interior (Fig. 1, microphones 13A and 15A); 
a first speaker located in the interior and configured to reproduce a sound (Fig. 1, speakers 13B and 15B); 
a control processing circuitry configured to perform operation and control processing for the vehicle (Fig. 2, control circuitry for performing various processing for the vehicle); 
a noise control circuitry configured to control a noise in the vehicle, the noise being different from the sound (Fig. 2, ANC circuitry for performing noise cancellation wherein the noise is road/vehicle noise); 
an input circuitry configured to enable a user to manipulate the control processing circuitry to control the noise control circuitry (¶32, user controllable switch to manipulate ANC processing); and 
an in-vehicle network configured to connect the control processing circuitry and the noise control circuitry (¶30, controller area network [CAN]), 
wherein the noise control circuitry is configured to: 
generate a first noise reduction signal using an adaptive filter on a basis of a signal output from the first microphone, the first noise reduction signal to be output by the first speaker (Fig. 3, noise reduction signal generated using adaptive filter and microphone input wherein the noise reduction signal is output using speakers).

a second speaker located on the object; and 
generate a second noise reduction signal using a feedback filter on a basis of a signal output from the second microphone, the second noise reduction signal to be output by the second speaker.
Asao teaches a second microphone located on the object (Fig. 3B, microphone 11); 
a second speaker located on the object (Fig. 3A, speaker 41A-D); and 
generate a second noise reduction signal using a fixed feedback filter having a fixed feedback coefficient on a basis of a signal output from the second microphone, the second noise reduction signal to be output by the second speaker (¶58, fixed filter 21 produces a noise reduction signal [control sound signal] using fixed coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the noise cancellation system (as taught by Inoue) by applying various filtering techniques (as taught by Asao). The rationale to do so is to apply known techniques to a known device ready for improvement to yield the predictable result of combining the use of adaptive and fixed filtering techniques in order to reduce system computation times (Asao, ¶50).
Regarding claim 2, Inoue in view of Asao teaches wherein the object is a seat (Inoue, Fig. 1 vehicle seat).
Regarding claim 3, Inoue in view of Asao teaches wherein the second microphone and the second speaker are located on a seating surface of the seat (Asao, Fig. 3A, microphone and speaker located near headrest of seat).
Regarding claim 4, Inoue in view of Asao teaches wherein the object is a headrest of the seat (Asao, Fig. 3A, microphone and speaker located near headrest area of seat).
Regarding claim 5, Inoue in view of Asao teaches wherein the first microphone is located near the headrest (Asao, Fig. 3B, plurality of microphones mounted near headrest).
Regarding claim 6, Inoue in view of Asao teaches wherein the first microphone is located on a ceiling of the interior (Inoue, Fig. 1, microphone located in ceiling of vehicle cabin).
Regarding claim 7, Inoue in view of Asao teaches wherein the sound is music (Inoue, ¶131, speaker capable of outputting audio related to navigation [not just noise cancellation signals]; it’s also obvious and well-known that vehicle speakers can output music).
Regarding claim 10, Inoue in view of Asao teaches wherein the input circuitry includes a touch panel (Inoue, ¶32, UI comprising of a switch; it’s well-known that vehicles in the mid 2010 year commonly have a touch UI), the input circuitry is further configured to set an operation mode of the noise control circuitry, and the operation mode is set in accordance with a presence or an absence of a sound reproduction (Inoue, ¶32, user is able to switch between operation modes for noise control; ¶131, system can generate navigation audio only by cancelling out sound from the back seat area).
Regarding claim 11, Inoue in view of Asao teaches wherein
a location of the first microphone is a first noise-cancellation target location (Inoue, Fig. 1, location of microphone 15A can be a first noise-cancellation target location), and
4l -a location of the second microphone is a second noise-cancellation target location different from the first noise-cancellation target location (Asao, Fig. 3A, headrest area can be the second noise-cancellation noise target location).
Regarding claim 12, Inoue in view of Asao teaches wherein the first noise reduction signal targets a noise with a narrow frequency bandwidth (Inoue, ¶128-129, various filters with varying cut-off frequencies designed to cut-off certain frequencies while passing other frequencies), and 
the second noise reduction signal targets a noise with a wide frequency bandwidth (Inoue, ¶128-129, various filters with varying cut-off frequencies designed to cut-off certain frequencies while passing other frequencies; ¶127, varying noises will have varying frequencies; for example, road noise 
Regarding claim 13, Inoue in view of Asao teaches wherein the in-vehicle network is a controller area network (CAN) (Inoue, ¶30, CAN).
Regarding claim 14, Inoue in view of Asao teaches wherein the control processing circuitry is an electronic control unit (ECU) (Inoue, Fig. 1, vehicle has to have an ECU [although not explicitly stated by Inoue] to control the many different electrical components such as windows, seat adjustments, HVAC, etc.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US20160284337) in view of Asao et al (US20110222698, hereinafter “Asao”; previously cited in parent application) in further view of Hera (US20180047383, hereinafter “Hera”).
Regarding claim 8, Inoue in view of Asao teaches further comprising: 
a power source (Inoue, Fig. 1, vehicle engine); and 
a sensor configured to detect a number of revolutions of the power source (Inoue, Fig. 1, vehicle RPM sensor 23), 
wherein the first noise reduction signal targets a noise corresponding to the number of revolutions of the power source (Inoue, Fig. 1, Fig. 2, ¶38, engine rotation speed information is input into ANC), 
Inoue in view of Asao fail to explicitly teach and the second noise reduction signal targets a noise corresponding to a movement performed by the vehicle using the power source.
Hera teaches and the second noise reduction signal targets a noise corresponding to a movement performed by the vehicle using the power source (Hera, ¶26, road noise is cancelled).

Regarding claim 9, Inoue in view of Asao in further view of Hera teaches wherein the power source is an internal combustion engine or a motor (Inoue, Fig. 1, vehicle engine), and the noise corresponding to the movement is a road noise or a wind noise (Hera, ¶26, road noise; see also Asao, ¶4, wind noise).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651